Case: 19-60707     Document: 00516109324          Page: 1    Date Filed: 11/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 November 29, 2021
                                   No. 19-60707
                                                                    Lyle W. Cayce
                                                                         Clerk
   Gibrann A. Valdez Coria,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A215 549 406


   Before Jones, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The petitioner entered the United States from Mexico without au-
   thorization. The Board of Immigration Appeals ordered his removal, reject-
   ing all his claims, including that authorities in Mexico have been unable or
   unwilling to prevent his persecution for being homosexual. We conclude that
   no error has been shown and DENY the petition for review.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60707      Document: 00516109324          Page: 2   Date Filed: 11/29/2021




                                    No. 19-60707


              FACTUAL AND PROCEDURAL BACKGROUND
          Gibrann Valdez Coria is a native and citizen of Mexico. He and his
   male partner lived in the Mexican city of Morelia. He testified at the hearing
   before an Immigration Judge (“IJ”) that he and his partner had revealed their
   relationship to their families but remained discreet in public to avoid harass-
   ment. Still, Valdez Coria claims he was harassed multiple times in his
   hometown for being homosexual.
          Once, in 2014, while Valdez Coria and his partner were playing bas-
   ketball, two armed men approached them and attempted to rob them. Valdez
   Coria recalled that the armed men called them “young ladies,” which he be-
   lieves supports they were targeted for being gay. They were able to escape.
   Despite neighbors calling the police, the police never came. Earlier that same
   year, another event took place at a local bus terminal. There, a woman har-
   assed the two men because they were holding hands. She called them “fags,”
   told them they could not hold hands there, and asked them to leave. The
   woman then called the police. The police escorted the men out of the termi-
   nal, despite Valdez Coria’s protesting they had done nothing wrong. Valdez
   Coria believed this was indicative of the police being unwilling to help.
          In March 2018, Valdez Coria and his partner were leaving a movie
   theater when a vehicle containing four armed men wearing bulletproof vests
   stopped them, calling them “young ladies.” One of the four men said, “well
   now you’re f***ed because you just ran into the Michoacana Family,” which
   is a criminal cartel. They physically forced Valdez Coria and his partner into
   the vehicle, compelled them to state their address, and then drove there. Af-
   ter entering the home, the four men searched the premises and found photos
   of the couple holding hands on a beach. Two of the attackers then raped Val-
   dez Coria and his partner. When the attackers left, they stole documents




                                          2
Case: 19-60707      Document: 00516109324          Page: 3    Date Filed: 11/29/2021




                                    No. 19-60707


   containing personal information. They threatened that if the two reported
   the incident, they would be physically harmed or killed.
          Despite suffering injuries from the attack, Valdez Coria and his part-
   ner chose not to go to the hospital for fear that a report would be created.
   The two first stayed with a friend in Morelia for a couple weeks. Then, they
   fled to Tijuana. In Tijuana, they sought to report the attack. They spoke to
   several government agencies, both state and federal, but because the attack
   occurred in Morelia and not Tijuana, those agencies stated they could not
   assist them. Valdez Coria and his partner then spoke to a human-rights
   agency in Tijuana, where an attorney took their statements and offered to file
   a complaint. Once the men learned that the complaint could not be filed
   anonymously, though, they decided not to proceed.
          Eventually, Valdez Coria and his partner disclosed the details of the
   events in Morelia to the person with whom they were staying in Tijuana. The
   host asked them to leave her home. The two men then went to the San Ysidro
   port of entry into the United States, beginning their encounter with this
   country’s immigration laws. Valdez Coria’s partner received asylum as a re-
   sult of his individual proceedings. We are reviewing the denial of similar re-
   lief to Valdez Coria.
          After applying for admission in May 2018, Valdez Coria underwent a
   credible-fear interview in early June. He was then served with a notice to
   appear charging that he was removable. At his first appearance before an IJ,
   Valdez Coria admitted the factual allegations in the notice to appear and
   sought asylum, withholding of removal, and relief under the Convention
   Against Torture (“CAT”). He submitted documents in support of his ap-
   plication, including country reports, news articles, and his own declaration.
          The IJ conducted an evidentiary hearing in November 2018 in which
   Valdez Coria testified. The IJ determined that Valdez Coria was credible




                                         3
Case: 19-60707      Document: 00516109324           Page: 4   Date Filed: 11/29/2021




                                     No. 19-60707


   when he described the deplorable events that led him to flee Morelia. The IJ
   concluded that the elements of past persecution had been shown except for
   the requirement that the Mexican government was unable or unwilling to
   help him. For that reason, the IJ then denied Valdez Coria’s application.
          Valdez Coria appealed to the Board of Immigration Appeals (“BIA”).
   The BIA agreed with the IJ that Valdez Coria failed to establish that the Mex-
   ican government was unable or unwilling to control the private actors who
   harmed him in the past or who may harm him in the future. Valdez Coria
   timely filed a petition for review with this court.
                                   DISCUSSION
          This court reviews the final decision of the BIA. Sealed Petitioner v.
   Sealed Respondent, 829 F.3d 379, 383 (5th Cir. 2016). We will consider the
   IJ’s decision only where it influenced the decision of the BIA. Zhu v. Gonza-
   les, 493 F.3d 588, 593 (5th Cir. 2007). Review of the IJ’s decision can occur
   even when the BIA did not expressly adopt the IJ’s decision, provided that
   the BIA opinion cites the IJ’s ruling favorably while adding very little reason-
   ing of its own to affirm the IJ’s decision. Id. at 594. Here, the BIA reiterated
   the IJ’s reasoning throughout its opinion and provided little original analysis.
   Thus, we also review the IJ’s opinion. See id. at 594.
          The IJ’s and the BIA’s factual findings are reviewed for substantial
   evidence. Id. The substantial evidence standard requires that the decision
   (1) be based on the evidence presented and (2) be substantially reasonable.
   Sharma v. Holder, 729 F.3d 407, 411 (5th Cir. 2013) (citations omitted). Un-
   der the substantial evidence standard, this court may not reverse a factual
   finding unless the evidence “compels” such a reversal — i.e., the evidence
   must be “so compelling that no reasonable factfinder could conclude against
   it.” Wang v. Holder, 569 F.3d 531, 536–37 (5th Cir. 2009). It is the peti-
   tioner’s burden to demonstrate that the evidence compels a contrary




                                           4
Case: 19-60707      Document: 00516109324           Page: 5   Date Filed: 11/29/2021




                                     No. 19-60707


   conclusion. Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005). Legal ques-
   tions are reviewed de novo. Zhu, 493 F.3d at 594.
          Valdez Coria challenges both levels of the agency’s legal analysis re-
   garding past persecution. He alternatively argues that the record compels
   reversal. We separately address the issues.
   I.     Legal errors
          We first identify the elements of a claim of persecution. Asylum may
   be granted by the Attorney General to refugees. 8 U.S.C. § 1158(b). A refu-
   gee is someone outside the “country of such person’s nationality . . . and who
   is unable or unwilling to return to . . . that country because of persecution or
   a well-founded fear of persecution on account of race, religion, nationality,
   membership in a particular social group, or political opinion.” 8 U.S.C. §
   1101(a)(42)(A). The alien has the burden to prove a nexus between the per-
   secution and one of those five reasons for persecution. Sharma, 729 F.3d at
   412. In addition, the persecution must be by the government or by those
   whom the government of that country could not or would not control. Gon-
   zales-Veliz v. Barr, 938 F.3d 219, 231 (5th Cir. 2019).
          Once past persecution has been shown, there is a presumption that the
   alien has a well-founded fear of future persecution were the alien to return to
   his or her country. 8 C.F.R. § 208.13(b)(1). Regardless of whether past per-
   secution was proven, though, the applicant may show that there is a reason-
   able fear of persecution in his or her “country of nationality” on account of
   one of the five reasons should the applicant return, that relocating to another
   part of that country would not avoid the persecution, and the fear makes the
   applicant unwilling or unable to return. Id. § 208.13(b)(2)(i)–(ii). The Gov-
   ernment has the burden of rebutting the reasonableness of a fear of persecu-
   tion by showing a “fundamental change” in country conditions such that




                                          5
Case: 19-60707         Document: 00516109324        Page: 6     Date Filed: 11/29/2021




                                     No. 19-60707


   persecution could be avoided by the alien’s “relocating to another part of the
   applicant’s country.” Id. § 208.13(b)(1)–(3).
          The first of Valdez Coria’s two arguments about past persecution is
   that the IJ found in his oral statement that Valdez Coria had been persecuted
   but then did not shift the burden to the Government to show if he could re-
   locate within Mexico to avoid future persecution. The argument is based
   primarily on this statement by the IJ at the hearing: “The Court would find
   as a matter of law that the respondent suffered persecution. The rape and
   harassment in that incident certainly would constitute persecution. The
   Court would further find there was persecution on account of a particular
   social group, homosexual men.”
          The Government argues that the IJ’s use of the word “persecution”
   only meant that the IJ found the level of harm inflicted on Valdez Coria was
   sufficiently severe to satisfy that element of the claim, but the IJ was not find-
   ing that all the elements of a claim of past persecution had been met. That
   characterization surely is accurate, as immediately following those sentences,
   the IJ stated that the issue remained of “whether or not [] the government of
   Mexico [was] unable or unwilling to help him, and that is where I think that
   this case fails.”
          We hold that the IJ accurately explained the multi-element test for
   showing past persecution. The IJ never concluded that all elements neces-
   sary to show past persecution were satisfied. Instead, the IJ explained that
   Valdez Coria satisfied most of the requirements for asylum but did not prove
   the Mexican government was unwilling or unable to protect him. As the IJ
   stated, the “case fails” due to that element of the claim. Imprecise use of the
   word “persecution” in the oral opinion still leaves the IJ’s meaning clear.
          Valdez Coria next posits that the BIA and IJ essentially committed the
   same legal error by combining consideration of whether the government was




                                           6
Case: 19-60707         Document: 00516109324               Page: 7       Date Filed: 11/29/2021




                                           No. 19-60707


   unable or unwilling to help him with the internal-relocation analysis which
   applies to reasonable fear of future persecution. The argument is based on
   the flawed premise that the IJ held that all the elements of the persecution
   claim were proven.
           Leaving the premise behind, we address the specific point that the BIA
   erred when it considered the national government as relevant for the unable-
   or-unwilling analysis. Valdez Coria argues that the relevant focus is the local
   government, i.e., whether the government of Morelia, where Valdez Coria
   was harmed, could control the criminal cartel. His position is that no mean-
   ingful burden shifting occurs if he must prove that the national government
   is unable or unwilling to control his persecutors in order to receive the pre-
   sumption of future persecution. “Put another way,” Valdez Coria argues
   that “when an individual is seeking asylum on a claim of past persecution, .
   . . the BIA must assess the ability and willingness of the government in the
   applicant’s home jurisdiction to protect the applicant, otherwise there is no
   meaningful burden to shift [for the internal-relocation analysis] after the find-
   ing of past persecution.” 1
           The Government responds that the relevant regulation does not pro-
   vide a geographical limitation. See 8 C.F.R. § 208.13(b)(1). The regulation
   provides that an applicant must show that he or she “is unable or unwilling
   to return to, or avail himself or herself of the protection of, that country owing
   to such persecution” as one of the elements of past persecution. Id. (empha-
   sis added).



           1
              Valdez Coria did not raise this argument to the IJ during the hearing. He pre-
   sented it for the first time in his briefing to the BIA. The BIA did not identify this argument
   as waived, but it also did not explicitly reference it. Instead, the BIA commented that the
   human-rights agency in Tijuana’s assistance “suggest[s] that the government is not unable
   or unwilling to protect him from persecution.”




                                                 7
Case: 19-60707        Document: 00516109324              Page: 8       Date Filed: 11/29/2021




                                          No. 19-60707


           The IJ correctly concluded that Valdez Coria failed to show past per-
   secution. Further, he has not carried his burden for proving fear of future
   persecution of showing that he would be unable to relocate upon returning to
   his home country, his claim necessarily fails. See Lopez-Gomez v. Ashcroft,
   263 F.3d 442, 446 (5th Cir. 2001); 8 C.F.R. § 208.13(b)(2)(iii).
           Accordingly, no error occurred when the IJ and the BIA considered all
   of Mexico when evaluating whether the Mexican government was able or
   willing to protect Valdez Coria from his persecutors.
   II.     Factual findings
           Valdez Coria also argues that various factual errors compel the grant-
   ing of relief. He first argues the IJ’s characterization of his attackers as “low
   level” and the IJ’s explanation that the cartel’s power did not extend to Ti-
   juana are not supported by substantial evidence. Valdez Coria claims that
   these statements are unsupported because he was not running from the cartel
   simply because he was a homosexual man but because of the prior assault and
   threats for future harm after cartel members stole their victims’ identification
   information. 2 He explains that nothing in his testimony supports that his at-
   tackers were low-level cartel members.
           The Government responds that regardless of whether Valdez Coria
   did not identify his attackers as cartel members, common-sense inferences
   may be drawn from the evidence. See Rivera-Cruz v. INS, 948 F.2d 962, 967
   (5th Cir. 1991). We do not decide whether this was a reasonable inference,
   though it is not obviously unreasonable.                Instead, we agree with the



           2
             Valdez Coria also argues error in the BIA’s failure to acknowledge that the cartel
   members stole his identity and threated future harm if they “did not continue to be the
   cartel’s ‘sex slave[s].’” He argues this failure created error by “disregard[ing] the exist-
   ence of an active threat on Valdez Coria’s life.”




                                                8
Case: 19-60707      Document: 00516109324          Page: 9   Date Filed: 11/29/2021




                                    No. 19-60707


   Government’s alternative proposition that the IJ and the BIA correctly relied
   on other record evidence to support their conclusions.
          The controlling question is whether the BIA’s finding that the Mexi-
   can government was able and willing to protect Valdez Coria is supported by
   substantial evidence. An agency decision will not be overturned if substantial
   evidence supports the decision. Singh v. Barr, 920 F.3d 255, 258–59 (5th Cir.
   2019). The record must compel a different result, not just support an alter-
   native conclusion. Zhu, 493 F.3d at 594.
          Valdez Coria contends that evidence of the Mexican government’s
   apathy towards homosexual persecution compels reversal. He argues that
   the IJ and BIA based their decisions on mostly irrelevant evidence, such as
   the presence of gay bars and pride parades, as well as the existence of hate-
   crime legislation. He contends that he presented evidence to counter the ex-
   istence of gay bars, noting that they are often the target of violence and that
   the parades occurred infrequently due to violence. He also cites to Ninth
   Circuit caselaw to say that the existence of hate-crime legislation does not
   show an ability or willingness to control the cartel. See Bringas-Rodriguez v.
   Sessions, 850 F.3d 1051, 1075 (9th Cir. 2017). The Government, on the other
   hand, relies on record evidence that supports the Mexican government’s at-
   tempt to control gang crime.
          In a recent unpublished opinion, a panel of this court dealt with a sim-
   ilar argument in the context of an individual from El Salvador who claimed
   that his government lacked the ability or the willingness to protect him. See
   Perez-Tobar v. Garland, 841 F. App’x 716, 717 (5th Cir. 2021). Both “the IJ
   and BIA [had] explained that the Salvadoran police accepted [the appli-
   cant’s] report of an assault; they further explained that there is no evidence
   that the police refused or failed to investigate.” Id. The BIA had also con-
   sidered a country report identifying that the country had recently held a




                                         9
Case: 19-60707     Document: 00516109324             Page: 10   Date Filed: 11/29/2021




                                      No. 19-60707


   signing ceremony for a policy to protect members of the applicant’s social
   group. Id. Even though the applicant argued that other evidence in the rec-
   ord supported that gay individuals were mistreated, the court held that the
   evidence did not compel the opposite result. Id. We find that panel’s expla-
   nation of substantial-evidence review to be persuasive. The instances Valdez
   Coria identify similarly do not compel reversal.
          Of some relevance, neither Valdez Coria nor his partner made any of-
   ficial report of the kidnapping and rape. They approached no authorities
   within Morelia. When the human-rights agency in Tijuana offered to help
   them file a complaint, both men declined. Valdez Coria explains that such
   reports would have been futile based on other experiences, but the evidence
   is not compelling about futility. Valdez Coria describes two other events to
   support the claim of futility. First, the bus incident where the police were
   called and asked both him and his partner to leave the bus station after homo-
   phobic slurs were used. Second, he indicates that law enforcement’s failure
   to respond to the neighbor’s report of the 2014 attack while playing basketball
   similarly supports his position.
          This court has considered such arguments before. A panel of this
   court held that the “subjective belief that it would have been futile to report
   the abuse to authorities, based on [the applicant’s] testimony that the police
   can be bribed and because her partner had connections in the government, is
   not sufficient to compel a conclusion that the Honduran government was un-
   able or unwilling to protect her.” Arevalo-Velasquez v. Whitaker, 752 F.
   App’x 200, 202 (5th Cir. 2019). In that case, the applicant, like Valdez Coria,
   had traveled away from the location of the incident and talked about the inci-
   dent with someone who could help. Id. at 201. The police sergeant outside
   of the city where the incident occurred encouraged the applicant to make a
   formal complaint or seek other legal protection, but neither occurred. Id. We
   agree with that analysis.



                                          10
Case: 19-60707       Document: 00516109324             Page: 11      Date Filed: 11/29/2021




                                        No. 19-60707


           There is contrary evidence in the record about the benefits of filing a
   report of such treatment. Valdez Coria was encouraged to file a complaint
   when he spoke to the human-rights agency in Tijuana, but he chose not to. 3
   The BIA explained that Valdez Coria “has not shown that the failure of the
   police to respond to the neighbor’s report of the attack . . . was tied in any
   way to their homosexuality, as opposed to a more benign reason such as gen-
   eral ineffectiveness.” Finally, Valdez Coria testified that there was a human-
   rights attorney ready and willing to help the couple file a complaint against
   the attackers. It was their choice not to pursue that opportunity.
           The record does not compel reversal of the denial of relief based on
   the challenged fact-findings. The petition for review is DENIED.




           3
             We acknowledge that a report need not always have been filed to succeed in a
   claim for asylum. See, e.g., Matter of S-A-, I. & N. Dec. 1328, 1333 (BIA 2000); Arevalo-
   Velasquez, 752 F. App’x at 201–02. Our point is only that the evidence does not compel a
   conclusion that the report would have been futile.




                                              11